Filed 4/26/22 P. v. Burgess CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078156

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE392962)

 KEVIN BURGESS,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Steven E. Stone, Judge. Affirmed.
         Gary V. Crooks, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Ragland and Michael Dolida, Deputy Attorneys General, for Plaintiff and
Respondent.
                               INTRODUCTION
      Over the Fourth of July holiday in 2019, Kevin Burgess strangled his

estranged wife Jane Doe1 to unconsciousness two times, fashioned a noose
and put it around her neck, prevented her from leaving the house, and told
Jane’s young children he would kill her if they tried to leave the house to get
help. He was convicted by a jury of assault, corporal injury to a spouse, false
imprisonment by violence or menace, making a criminal threat, and
misdemeanor willful cruelty to a child. At trial, the prosecution was
permitted to present evidence of three uncharged acts of prior domestic
violence, in which Burgess had physically isolated Jane, strangled her, and
threatened to kill her.
      Burgess appeals, claiming the trial court committed evidentiary error
when it admitted evidence of his prior acts of domestic violence pursuant to

Evidence Code section 1109, subdivision (a)(1).2 He also contends the court
committed instructional error because it failed to inform the jury that it could
not consider the prior acts of domestic violence when deciding his guilt of the
charged crimes of false imprisonment or willful cruelty to a child. He further
contends there was insufficient evidence to support his convictions for false
imprisonment and making a criminal threat. We affirm the judgment.




1     Pursuant to rule 8.90(b)(4) of the California Rules of Court, we use an
anonymous first name and surname to protect the victim’s identity. In
subsequent references, we use only the first initials of the victim’s children,
and the name and first initial of the surname of the testifying adult
witnesses.

2     All further unspecified statutory references are to the Evidence Code.

                                        2
               FACTUAL AND PROCEDURAL BACKGROUND
                                         I.
                              The Evidence At Trial
      Trial began on February 5, 2020. After the prosecution presented its
case-in-chief, the defense rested without presenting evidence. We summarize
the testimony from the prosecution’s witnesses.
A.    The Charged Crimes of July 4 and July 5, 2019
      1.    Jane’s Testimony
      Jane and Burgess had been in an on-and-off romantic relationship
since 2010. They married in April 2018 and were still married at the time of

trial in February 2020.3 Between March and July 2019, they were separated
but trying to get back together. Jane lived in a two-story townhome with her
five children: S. (age 12), R. (age nine), A. (age eight), B. (age six), and J. (age
three). Burgess had moved out and had not lived in the townhome since
March 2019.

      At around 8:00 a.m. on July 4, 2019,4 Jane and six-year-old B. were
asleep in Jane’s upstairs bedroom. Jane was awakened by Burgess yelling at
B. to get up and clean her room. Burgess had come into the house uninvited
and unannounced, and Jane did not know how he got in. When Jane sat up
in bed, she could see Burgess “down the hall . . . yelling at [B.] to clean her
room.” Burgess “physically” but not “forcefully” took B. to her room, while
the child was “groggy” and “disoriented” from still being “half-asleep.” Jane



3     At the time of the trial, Jane had reconciled with Burgess. She
acknowledged she did not want to testify, because despite what Burgess had
done to her, she still loved him.

4     All further dates refer to 2019 if no year is specified.

                                         3
started yelling at Burgess, and he yelled back. At some point, he grabbed
Jane’s cell phone and “smashed” it on the bathroom counter, breaking it and
rendering it inoperable.
      Burgess then stood blocking the entranceway to her bedroom. Jane
“freak[s] out” when an entrance or exit is blocked; it causes her to have “a
panic attack” and makes it “hard [for her] to breathe.” But Jane wanted to
avoid “hav[ing] this type of day,” so she sat down and played a music video on
her bedroom television. The song she played was “Independence Day”⎯a
song about “family violence.” Playing that song was Jane’s “passive
aggressive” response, a “Fuck You” message, to Burgess’s “drama” of coming
in uninvited, screaming at B. and breaking her phone. Hearing the song,
Burgess broke the television by throwing the smashed phone at it.
      Jane pushed past Burgess to get out of the bedroom, and tried to go
downstairs. But Burgess followed her. They were “tussling” on the stairs.
He was “trying to hold [her] from going downstairs,” and she “was trying to
break free of him.” At some point, Burgess “put his hands around [her] neck.”
Jane cannot remember “anything after that.”
      The next thing Jane remembered was waking up at the bottom of the
stairs. Her face was wet because Burgess and some of her kids had put water
on it. She felt “disoriented and weak.” Burgess was trying to help her get up
but she “couldn’t move.” She did not know how long it took until she was able
to get up, but eventually, she got to the couch. Later, when she went to the
bathroom, she noticed her panties were wet. She had urinated on herself.
      Jane remained disoriented for “quite a while” the rest of the day. But it
was the Fourth of July, and she had changed shifts at work to spend the
holiday with her kids. So even though she “was in shock,” she barbecued on
the back patio “to try to salvage it for them.”


                                        4
      Burgess remained in the house the rest of the day and night. Jane was
scared with Burgess in the house, because the kids were there and Burgess
“wasn’t himself.” “He was a maniac . . . [l]ike . . . when a bipolar person . . .
has . . . like a severe attack, and they’re not all there.” Jane did not feel she
could leave the house alone. She did not try because she felt “very, very
weak, and very disoriented.” She also believed Burgess “probably wouldn’t
have allowed” her to leave without him. In the evening of July 4 or the “early
morning” of July 5, inside the garage, Burgess tried to tie her arms together
with something, either a zip tie or a shoelace, but she “fought it off.” Jane did
not sleep much that night because Burgess was “opening every box and going
through everything” in the house.
      The next morning on July 5, Jane was trying to come up with a plan “to
get out of the house without escalation,” but she was having trouble thinking.
“[Her] head was going really slow.” And she was trying to get her “gears to
move properly,” but “they were not.” Jane did not know how they were going
to escape but she told 12-year-old S. to “[b]e dressed [and] ready.”
      Jane made several attempts to leave the house by going “towards the
front door.” But each time, Burgess stopped her. Once, Burgess stopped her
from getting through the front door by grabbing her sweater and pulling her
back in so that she “went back into . . . the couch or something.”
      In another attempt to escape, Jane and S. boosted eight-year-old A.
over the back patio fence so he could go get help from the children’s
babysitter who lived about half a mile away. But after they put A. over the
fence, “he didn’t go.” Instead, he came back around to the front door and
rang the doorbell. When Burgess heard the doorbell, he ran out the back
door, but when he realized it was only A., he came back inside.




                                         5
      Burgess’s violence escalated. He took an extension cord and “looped it”

or tied it into “an oval.”5 He told Jane, “he was going to hang himself and
[her].” He first tried to put the noose around Jane’s neck. But S. thwarted
him. She either hit Burgess or did something else to give Jane “enough
leverage” for Jane to get the noose off her neck. Burgess then put the noose
around his neck. He attached the other end of the cord to the balcony, and
tried to commit suicide by stepping on a “five-gallon thing” and jumping off.
“[H]is face started to swell up,” but “he didn’t die.”
      At that moment, Jane told S. “she had to go.” “Everything was
escalating.” But Burgess told the children, “if they left, that he would hurt”
Jane. It was possible Burgess said he would “kill” Jane, but she was not “a

hundred percent” certain that he used those words.6 Burgess’s threat scared
Jane. It also made S. “reluctant” and “scared” to leave. Despite her fear, S.
climbed the back patio wall to go get help. She stopped at the top of the wall
to tell Burgess, “Don’t hurt my mom.” S. jumped, and Burgess lunged at
Jane. Jane did not remember anything else after that except the sound of
eight-year-old A. screaming.
      When Jane woke up, she was on the ground. Her children were
standing over her. Burgess was kneeling on her side trying to wake her up
and telling her to go find S. Jane “was slow” and her “body was really heavy.”
She was disoriented, her neck hurt “all over,” and she was having “problems
breathing.” Still, Burgess was trying to hurry Jane out the door to go
retrieve S.


5     In his opening brief on appeal, Burgess called it a “noose.”

6     S. testified that Burgess told the children and Jane that “he would kill”
Jane if any of the children left.

                                         6
      Next, Burgess, Jane, and the other children walked down the street
towards the babysitter’s house; they presumed S. had gone there. They heard
sirens, and Burgess immediately ran away. The sirens turned out to be
unrelated to their ordeal. Jane and the children continued down the street
when, a few minutes later, the babysitter pulled up in her car with S. The
babysitter took the family back to her house. Jane was disoriented and tired.
The children were all scared.
      On the following Monday, July 8, Jane went to the courthouse and filed
for a restraining order. The same day, she sought out a domestic violence
advocate and reported the incident to the police. She waited to file the police
report because she was concerned that Child Protective Services (CPS) might
act on the police report “immediately and probably remove the kids.” She
wanted to tell CPS what happened directly to avoid losing the children.
      2.     S.’s Testimony
      S. was 13 years old at the time of trial. She woke up on the morning of
July 4 to Jane and Burgess arguing. At some point, Jane and Burgess were
on the stairs and S. saw Burgess “choking” her mother. He was “gripping
[her mother’s neck] tightly” with both of his hands. Her mother was not
saying anything, because “[s]he couldn’t.” Jane passed out and fell down
“[o]n the bottom of the stairs.” Jane “wasn’t waking up” and her body “was
shaking a little bit.”
      S. was scared. She was “trying to get [Burgess] off [her] mom” by
hitting him. When her mother woke up, she was “[w]eak” and “[i]t was hard
for her to get up.” Burgess helped Jane get up, and she sat down on the
couch for a short time. After that, her mother went to the kitchen for food,
“[b]ecause it was the Fourth of July.”




                                         7
      S. did not see “anything else physical” happen between Jane and
Burgess the rest of that day. But S. saw her mother try to leave the house
three times. Each time, Burgess “wouldn’t let her” leave. He would block the
door, and one time “[he] pushed her away from it.” S. was worried that her
mother “wouldn’t make it,” that “she would pass away.”
      That night, S. slept in the living room with her three-year-old brother
J. When she woke up the next day, Burgess was still in the house. At
around 9:00 a.m., S. heard her mother and Burgess arguing. Jane was
sitting on the couch, and Burgess was either upstairs or coming down the
stairs. Burgess had shoved a “door stopper” at the front door so “you can’t
open it.” Jane “tried to go to the door and unlock it” but Burgess “pushed her
down” and “told her, ‘You can’t leave.’ ”
      Burgess threatened all the children and Jane that “he would kill” Jane
if any of the children left. S. believed him and she was scared. At one point,
A. had jumped over the patio wall, but “then he had to come back because
[Burgess] said he was going to kill [their mother].” Burgess made the threat
before and after A. went over the wall. He had threatened to kill Jane if any
of them left “[a]bout five times.”
      S. saw Burgess “choke” her mother with his hands a total of about six
times on July 4 and 5. It happened differently each time. Sometimes he
would use two hands, sometimes he would use one. He would choke her for
longer or shorter periods of time. One time S. saw Burgess choke Jane on the
back porch. At first, he “was just using his hands.” Later, Burgess tried to
choke Jane with an electrical cord connected to an electrical fire pit they used
to make S’mores on the Fourth of July. Burgess took the cord and tied it into
a circle “big enough to go around her neck.” Then, as Jane was walking into
the kitchen, Burgess “tried to put it around her neck,” but “she ducked[.]”


                                        8
“[T]hen he had tried to [do it] again, but she moved.” As this was happening,
S. was “pushing him away from her” mother so “it wouldn’t go around her
neck.”
      S. tried to leave the house to get help three times. First, she tried to
leave through the garage, but the garage door would not open. She tried to
leave a second time after Burgess tried to put the cord around her mother’s
neck. She “hopped the wall,” but then jumped back over into their patio
when Burgess said “he was going to kill” Jane. It was then that Burgess
“walked over to [Jane] and started choking her” on the patio. S. escaped on
the third try when Jane threw a skateboard at Burgess over the fence and S.
went after it. S. ran to a friend’s house across the street but no one was
there. She then ran to the babysitter’s house because she was scared Burgess
would kill her mother while she was gone.
      3.    A.’s Testimony
      A. was almost nine years old at the time of trial. On July 5, A. saw
Burgess hit and push his mother. A. said he was trying to “stop the fight.”
He climbed over the wall that day because “Mom asked for help,” and he went
“[t]o go get some help.” But after he got over the wall, A. explained, “I just
stayed there, because I was scared.” He was scared “[o]f Mom getting hurt”
because Burgess told him he would “do something bad to her” if A. jumped
over the wall. A. believed Burgess. He had already seen that Burgess “had a
knife” and “an extension cord . . . tied around in a loop,” and he “[s]tarted
choking [his mother].” A. loudly told Burgess “ ‘stop’ ” a lot of times. A. saw
his mother had “blacked out.” He thought his mother “[l]ooked like she was
dead.”




                                        9
      4.    The Babysitter’s Testimony
      At around 9:30 a.m. on July 5, S. came to the babysitter’s house with a
panicked look on her face. She immediately told the babysitter her mother
needed help. The babysitter had never seen S. so scared. S. told her “they
had been trapped in the house since yesterday, the Fourth of July.” Burgess
had broken the phone so they had no way to call for help. S. also explained
“she was told that, if any of them get out of the house, [Burgess] said that he
would kill them, anybody who was left in the house.”
      They got into the babysitter’s car and sped towards Jane’s house. S.
was shaking and scared that Burgess “would do something to her mom”
before she came back with help. S. told the babysitter that Burgess “choked”
Jane and S. “had to pull him off” her mother. At that moment, they saw Jane
and the other children “running up the street.” The children looked scared,
“[l]ike they were trying to get away from something.” The family got into the
car. Jane’s hair and clothing were disheveled. Her face and neck were
“really red.” She had scratches on her arms and redness on her wrists. And
she was “out of it.”
      5.    Thomas R.’s Testimony
      Jane’s friend Thomas R. saw her about two days after the Fourth of
July holiday. She had multiple bruises, so Thomas took photographs of her
neck, chest, and arm. The bruising on Jane’s chest were “the worst of them.”
Jane asked Thomas to take down the noose that was tied around a two-by-
four on her patio, “because she couldn’t stand to look at it.” After he took it
down, he realized he should have photographed it, so he put it back near its
original location and took a photograph. The jury was shown these
photographs.




                                       10
      6.    Dr. Steven Campman’s Testimony
      Dr. Campman, the Chief Deputy Medical Examiner for San Diego
County, testified as an expert on the subject of strangulation. He explained
strangulation is a form of asphyxiation caused by pressure on the outside of
the neck. Lay people sometimes mistakenly refer to strangulation as
“choking,” but, medically, choking refers to the airway being blocked from the
inside. There are different types of strangulation, including manual
strangulation, ligature strangulation, and hanging. All are potentially lethal.
      What happens when someone is strangled depends on how much
pressure is applied, and how long the pressure is applied. Strangulation
involves compression to two main sets of structures in the neck: the airway
(trachea or windpipe) and the blood vessels (jugular vein and carotid
arteries). Different amounts of pressure are required to compress these
structures. It only takes about 4.4 pounds of pressure to compress the
jugular veins, and about 11 pounds of pressure to compress the carotid
arteries, but it takes about 33 pounds of pressure to compress the trachea, or
windpipe. An average 30-year-old man’s “handshake,” i.e. his grip strength,
is around 100 to 120 pounds. Thus, an average man’s hands would be strong
enough to block any or all three of the jugular veins, carotid arteries or
trachea in the neck.
      Compressing the blood vessels in the neck can stop blood flow, and thus
oxygen, to the brain. Or it can stop blood filled with carbon dioxide from
draining out of the brain, causing a potentially damaging carbon dioxide
build-up in the brain. Similarly, when the trachea is blocked, oxygen or air is
prevented from flowing to the lungs. A person can lose consciousness from
strangulation. The amount of time it takes for a strangled person to lose
consciousness depends on the amount of pressure applied and where it is


                                       11
applied. If both carotid arteries are completely blocked, unconsciousness can
happen in as little as six seconds. If the blockage of blood flow or air flow is
incomplete, it will take longer for the oxygen concentration in the blood to
drop.
        When a person is strangled to unconsciousness, some of her brain cells
may temporarily lose function, or if the loss of oxygen continues, the cells
may die and permanently lose function. Irreversible brain damage can
happen in as little as five minutes. “[T]he longer a person is strangled, the
more damage to the brain that person is getting.” Brain damage is also more
likely to occur if there are multiple incidents of strangulation as opposed to
one.
        A victim of strangulation will not always have outwardly visible
injuries. Loss of bladder control is a commonly reported symptom or sign of
strangulation.
        In a person with no physical injuries, the loss of consciousness and
bladder control and memory problems can be consistent with strangulation or

seizures.7 But a tender or swollen neck is not attributable to seizures. Also,
in the case of a person with a history of seizures, “strangulation lowers the


7      Jane testified that it occurred to her, after the Fourth of July incidents
but before the preliminary hearing, that after Burgess put his hands around
her neck when they were on the stairs, she had suffered a “long seizure.” She
explained that she had suffered a “big” seizure in 2012, and also had
previously experienced one or two “very minor” seizures. Several days before
July 4, she ran out of her antiseizure medication. She believed “that
probably played a part as well” in her loss of consciousness. She testified
that one of her children told her she had been “shaking” while lying on the
floor. But she admitted that on July 4, before she lost consciousness on the
staircase, Burgess had applied pressure to her neck; that she had been trying
to fight him off; that she was having difficulty breathing; and that the next
thing she remembered was waking up at the bottom of the stairs.

                                        12
seizure threshold”⎯that is, “if someone has a seizure disorder and they’re
strangled, they’re more likely to have a seizure brought on by the
strangulation.” Strangulation can also induce a seizure in a victim with no
history of seizures. As Dr. Campman explained: “Not only would someone
who has an existing seizure disorder be more likely to have a seizure because
of the lack of oxygen from the strangulation, but . . . one of the signs of
strangulation . . . can be a seizure. [¶] When someone . . . is lacking enough
oxygen in their brain, one of the things that happens, and can precede death,
is a seizure.”

B.    The Uncharged Acts of Domestic Violence8
      1.     Jane’s Testimony About the March 20 and March 24 Incidents
      On March 20, Burgess “choked” Jane more than once during an
argument. After he had been “gone for days,” Burgess called Jane to meet
him at the hospital because he had been in a motorcycle accident. Jane was
mad that Burgess “didn’t call for days,” so rather than go to the hospital, she
“left to go play bingo.” When she got home, Burgess was already there and
“enraged.” He thought Jane was cheating on him because she did not go to
the hospital. The argument turned physical, and he choked her with his
hands more than once. It was less severe than when he choked her in July in
that she did not blackout. Burgess got on his motorcycle and left.
      Jane did not call the police on March 20, “[b]ecause [Burgess] had never
done that before.” She believed Burgess was acting “out of character” and he
was having “severe mental health issues.” She did not want to get him into


8     Over the defense’s objection, the trial court granted the People’s motion
in limine to admit evidence of three uncharged acts of domestic violence that
occurred in March 2019, pursuant to section 1109, subdivision (a)(1). Later,
we discuss the proceedings related to the motion in limine in further detail in
connection with Burgess’s claim of evidentiary error.

                                        13
trouble. But she called 911 four days later because Burgess was not
“deescalating” and she “didn’t have a choice.”
      On March 24, Jane came home and saw Burgess’s motorcycle. She got
scared because of what happened on March 20. Burgess saw Jane and
“started to . . . come towards [her].” He “ran into the street” after her and she
ran to a nearby convenience store to call 911. A recording of the 911 call was
played for the jury.
      Jane told the emergency dispatcher, “on the 20th my husband almost
murdered me, he like choked me and punched me and all kinds of stuff and
he came back.” She explained that she still “ha[d] a black eye and bruises”
from the incident. The dispatcher asked Jane if he was still at the home and
Jane responded: “I was hiding . . . around the corner because I seen his
motorcycle and then he seen me and then he ran into the street and grabbed
my hair and said he was gonna murder me. . . . I like hid behind a car and
. . . then he drove by on his motorcycle, but he’s gonna come back and he took
my phone so, I don’t have a way to call you from my house.”
      After she called 911 on March 24, Jane requested an emergency
protective order. She also met with a police officer, who took photographs of
the black eye and a bruise to the arm that she sustained in the March 20
incident. These photographs were shown to the jury. The police also
interviewed nine-year-old R. about the March 24 incident. On cross
examination, Jane admitted she interrupted the interview and prompted R.
to agree that he saw Burgess hit her. On redirect, she explained she was
being “a little controlling” but was not trying to tell R. to “give a different
story[.]”




                                        14
        2.    Megan S.’s Testimony About the March 28 Incident
        In 2019, Megan S. lived on the same street as Jane. On March 28,
while she was standing outside her home with a friend, Megan saw two
women walking up the street. One of them was pushing a little boy in a
wagon. A man on a motorcycle approached the women and began “yelling at
them pretty loudly.”
        Megan identified Burgess in court as the man on the motorcycle. She
described the two women as both White with brown hair. She was shown a
photograph of Jane and testified, “I know that woman was there. Which of
the two, I don’t remember.” She explained “it’s been a while” and the best
she could recall was that Jane, from the photograph, was “one of the two
ladies that was walking down the sidewalk that [Burgess] yelled at.” Megan
did not know any of these people.
        Megan testified that Burgess “kept going at it and [was] just yelling.”
Burgess then stopped and “got in one of the lady’s face and was yelling at
her.” She heard the lady “telling him to leave her alone and to leave, and . . .
to get out of her face.” Megan thought Burgess’s behavior was “pretty crazy.”
He was initially yelling at the lady who was pushing the wagon with the little
boy. Then the other lady “tried to kind of get him away from her,” she got out
a cell phone and was trying to call for help, but the man grabbed it out of her
hand.
        Burgess then “got back into the other lady’s face and continued trying
to talk with her.” When “he was getting really in her face,” Megan stepped in
and told Burgess he should leave, “because [the lady] clearly didn’t want him
there.” Megan threatened to call the police but Burgess did not stop. While
Megan’s friend called the police, Burgess “had pinned [the lady] into a corner,
up against the fence, and was holding her there, and wouldn’t let her go, and


                                       15
she was screaming to let go and for help.” Megan yelled at him to stop. The
man let the lady go, but he did not leave. When the police came, he was still
there.
C.       Recorded Jail Calls from November and December
         Burgess had tried to call Jane from jail over 500 times. Jane
“guesstimate[d]” that out of these calls, she actually spoke to Burgess 30
times. The jury heard excerpts of recorded calls Burgess made from jail on
November 5 and 6, and December 5 and 19.
         In the November 5 call, Burgess and Jane discussed the possibility of
Jane telling the prosecutor she was not coming to court. Burgess said, “it just
makes it easier for me to beat the case.”
         In the November 6 call, Jane was unhappy with Burgess and reluctant
to assist him by not testifying. She asked Burgess, “[D]o you realize how
close everything came?” She told Burgess she could “see a difference” in
herself, and that she was having difficulty “process[ing] verbally.” She told
Burgess: “I’m not saying I don’t love you. . . . [But] I’m scared of you.”
         In the December 5 call, Jane and Burgess again discussed the
possibility of Jane not appearing for trial. Burgess suggested that if Jane
were to tell the prosecutor she would not testify, the prosecutor would “kick it
out and I’ll get out.” Jane said, “I don’t want to risk anything with you . . .
doing major time . . . , but at the same time, . . . I’m already scared of you and
I don’t know how to not be.” She talked about the possibility of Burgess
“tak[ing] the deal” because then she would not be “in any kind of position.”
She told Burgess, repeatedly: “I’m scared of you.”
         Finally, in the December 19 call, Burgess told Jane: “I know you’re
scared, and I don’t blame you, believe me, I don’t, I don’t blame you at all.”
Jane responded, “Every part of me . . . would love for us to work out.” At the


                                        16
same time, she asked Burgess: “[H]ow can I feel safe with you.
[Transcription states Jane is crying.] How would I know you wouldn’t try to
kill me again?” Jane explained she has thought about “a possible statistic
where [she] don’t end up gone.” She asked Burgess, “Do you understand that

my bladder had already emptied?[9] That that’s the last thing before you’re
gone.” Burgess offered the following responses: “You’re not [going to end up
gone]. If I was gonna kill, I would kill you. I’m not gonna kill you.” “I’m not
gonna kill you. You are fine. I know it’s gonna take time for you not to be
scared of me, but [Jane], I’ve never loved nobody like, like this.”
      Under cross examination, Jane explained the recordings of jail calls
played for the jury were not complete. She offered explanations for some of
their conversations. For example, when Burgess suggested to Jane that she
not come to court, she had already told Burgess she did not want to testify.
When Jane told Burgess she was scared of him, she meant she was “scared of
his mental health issues, and if he’s not taking care of himself, us ever going
down that road again.”
                                       II.
                   Closing Arguments, Verdict, and Sentence
A.    Closing Arguments
      1.    The Prosecutor’s Closing Argument
      Burgess was charged in an amended information with two counts of
assault by means of force likely to produce great bodily injury (counts 1 and
2; Pen. Code, § 245, subd. (a)(4)), corporal injury to a spouse (count 3; Pen.
Code, § 273.5, subd. (a)), making a criminal threat (count 4; Pen. Code,



9     This appears to be a reference to Jane urinating on herself during the
strangulation on July 4.

                                       17
§ 422), false imprisonment by violence, menace, fraud, and deceit (count 5;
Pen. Code, §§ 236, 237, subd. (a)), and misdemeanor willful cruelty to a child
(count 6; Pen. Code, § 273a, subd. (b)). It was alleged that Burgess inflicted
great bodily injury under circumstances involving domestic violence in the
commission of counts 1 and 2 (Pen. Code, § 12022.7, subd. (e)), and that he
suffered a prior conviction that qualified as a serious felony (Pen. Code, § 667,
subd. (a)(1)) and a strike (Pen. Code, § 667, subds. (b)–(i)).
      The prosecutor argued the jury should find Burgess guilty of assault
with force likely to cause great bodily injury (counts 1 and 2) based on the
evidence he strangled Jane two times to unconsciousness on July 4 and 5.
She argued Jane had suffered brain damage from the strangulation, which
was great bodily injury to support true findings on the related enhancement
allegations. She further argued the bruises, red marks, and swelling on
Jane’s arms, chest, and neck were injuries sufficient to support a guilty
verdict on the crime of corporal injury to a spouse (count 3).
      The prosecutor argued that any of Burgess’s many threats to kill Jane
on July 4 and 5 would justify a verdict of guilty on the crime of making a
criminal threat (count 4). As for false imprisonment (count 5), the prosecutor
argued that Burgess had kept Jane in the house against her will. He had
used menace by threatening to kill her, and had used violence when he
physically pushed her when she tried to leave. On misdemeanor willful
cruelty to a child (count 6), the prosecutor argued Burgess had inflicted
mental suffering on S. by causing her to experience panic and terror. Finally,
the prosecutor argued Burgess showed consciousness of guilt when he ran
after hearing sirens and tried to convince Jane not to testify at trial.




                                        18
      2.    Defense Counsel’s Closing Argument
      Defense counsel argued that Jane was a dishonest and unreliable

witness. She had lied to the police in 2015 and had encouraged S. to lie.10
Defense counsel argued that Jane was equally dishonest about everything
that occurred on July 4 and 5. Overall, Jane had “lie[d] and exaggerate[d]
this whole crime report.”
      Defense counsel told the jury the alleged false imprisonment “didn’t
happen,” and that it could not convict Burgess of making a criminal threat
because “there was no oral threat.” Defense counsel asserted that Jane had
simply suffered two seizures and blamed them on Burgess, and that “[S.]
knows [her mother] just had a seizure.” She further asserted that the
witnesses had “all talked about this,” that the babysitter was not truthful
and was merely “trying to be helpful,” and that Thomas had made the noose
himself and had “fabricated evidence.” Defense counsel stated, “this case
cannot be proven beyond a reasonable doubt because it started with that
faulty foundation of an unreliable, dishonest witness making the report of a
crime that has not been supported by any police officer in this case.”
      3.    The Prosecutor’s Rebuttal Argument
      Responding to defense counsel’s assertions that the witnesses were
dishonest, the prosecutor argued it was unreasonable to conclude that all of
the witnesses, even including the babysitter and Thomas, who had no motive
to lie, would testify falsely. She pointed out that Jane testified she still loved




10     Under cross examination, Jane admitted that in 2015, she made a false
statement to the police about an incident not involving Burgess. She also
“[i]nitially” had S. lie, and told S. to tell the police “that somebody else . . .
was at the house.”

                                        19
Burgess, and that she had been an unwilling witness who was not interested
in getting Burgess in trouble.
       The prosecutor also argued the witnesses’ descriptions of Burgess’s
actions on July 4 and 5 were consistent with the evidence of his prior acts of
violence in March. The March 28 incident was witnessed by a stranger,
Megan, who had no reason to lie. The prosecutor told the jury that if it found
by a preponderance of evidence the March incidents had occurred, it could
rely on them as “one factor” supporting the conclusion Burgess had
committed the charged offenses involving domestic violence on July 4 and 5.
B.     Verdict and Sentence
       After deliberating for two days, the jury convicted Burgess on all six
counts. It found the two enhancement allegations charging Burgess with
infliction of great bodily injury to be not true. Burgess admitted he suffered a
serious felony prior (Pen. Code, § 667, subd. (a)(1)) and a strike prior (Pen.
Code, § 667, subds. (b)–(i)). The trial court sentenced Burgess to a total
prison term of 13 years. At Jane’s request, the court also entered a criminal
protective order effective for the maximum period of 10 years.
                                 DISCUSSION
                                        I.
     The Trial Court Did Not Abuse Its Discretion By Admitting Evidence of
                     Uncharged Acts of Domestic Violence
       Burgess contends the trial court abused its discretion by admitting
evidence of the three uncharged acts of domestic violence from March. He
contends the balance of interests under section 352 favored exclusion of this
evidence, and that the trial court violated his due process rights by admitting




                                       20
the evidence. We conclude there was no evidentiary error, and thus no
constitutional violation.
A.     Additional Background
       In a motion in limine, the prosecution sought to admit evidence of the
March 20, 24, and 28 incidents pursuant to section 1109, subdivision (a). The
defense moved in limine to exclude such evidence. At the hearing on the
motions, the prosecutor stated she would question Jane about all three
incidents. She proffered that Jane’s testimony would be corroborated by one
of Jane’s children, who was home on March 20 and March 24 and had been
interviewed by police on March 24, and by Megan, the witness to the March
28 incident. Defense counsel responded that Jane had told her child what to
say to the police, such that the child was not a reliable witness. Defense
counsel also asserted the proffered evidence was inadmissible under section
352.
       The trial court granted the prosecution’s motion, ruling all three
incidents were admissible. It observed that section 1109 does not require
“perfect corroboration” and stated it was satisfied there was “sufficient
corroboration.” The court further determined the probative value of the
evidence was not substantially outweighed by a danger that its admission
would create undue prejudice, and that it was therefore not inadmissible
under section 352.
       During trial, defense counsel renewed her objection to the March 28
incident on the basis that the prosecutor had not questioned Jane about it,
meaning Megan’s testimony about the incident would not be corroborated.
Defense counsel argued that “abundant” time had already been spent on
establishing the March 20 and 24 incidents. The trial court overruled the
objection.


                                       21
      After Megan testified about the March 28 incident, the trial court
stated on the record outside the presence of the jury that there had been a
sidebar conference during which the court had said it would strike Megan’s
testimony unless the prosecution established the incident had involved
Burgess and Jane. Defense counsel argued Megan’s identification of Jane
was insufficient because she described the victim as having brown hair,
whereas “here in court, [Jane] had blond hair.” Defense counsel also argued
Megan’s testimony lacked probative value because Megan had been unable to
confirm Jane was the victim.
      The trial court declined to strike the testimony. It observed that
section 1109 required the prosecution to prove a prior act of domestic violence
by a preponderance of the evidence, and ruled that Megan’s testimony was
sufficient to satisfy this burden. Referring to section 352, the court further
ruled that the probative value of Megan’s testimony was not outweighed by
the probability its admission would create undue prejudice.
B.    Admission of Uncharged Domestic Violence Offenses under Section 1109
      “Ordinarily, propensity evidence—evidence that a defendant committed
an uncharged offense—is inadmissible to prove the defendant’s disposition to
commit the charged offense. (§ 1101, subd. (a).) Evidence that the defendant
committed uncharged crimes or other acts, however, is admissible to prove
relevant facts other than disposition, such as motive, intent, and absence of
mistake or accident. (§ 1101, subd. (b).)” (People v. Kerley (2018) 23
Cal.App.5th 513, 531 (Kerley).)
      Section 1109 is yet another legislative carveout to this general rule
against admitting propensity evidence and provides an exception in domestic
violence cases. It states: “[I]n a criminal action in which the defendant is
accused of an offense involving domestic violence, evidence of the defendant’s
commission of other domestic violence is not made inadmissible by Section
                                       22
1101 if the evidence is not inadmissible pursuant to Section 352.”11 (§ 1109,
subd. (a)(1).) “As a result, section 1109 ‘permits the admission of defendant’s
other acts of domestic violence for the purpose of showing a propensity to
commit such crimes.’ ” (Kerley, supra, 23 Cal.App.5th 513, 531, quoting
People v. Hoover (2000) 77 Cal.App.4th 1020, 1024.)
      “[T]he California Legislature has determined the policy considerations
favoring the exclusion of evidence of uncharged domestic violence offenses are
outweighed in criminal domestic violence cases by the policy considerations
favoring the admission of such evidence.” (People v. Johnson (2000) 77
Cal.App.4th 410, 420.) “[T]he legislative history of the statute recognizes the
special nature of domestic violence crime, . . . : ‘The propensity inference is
particularly appropriate in the area of domestic violence because on-going
violence and abuse is the norm in domestic violence cases. Not only is there a
great likelihood that any one battering episode is part of a larger scheme of
dominance and control, that scheme usually escalates in frequency and
severity. Without propensity inference, the escalating nature of domestic
violence is likewise masked. . . . Since criminal prosecution is one of the few
factors which may interrupt the escalating pattern of domestic violence, we
must be willing to look at that pattern during the criminal prosecution, or we
will miss the opportunity to address this problem at all.’ (Assem. Com. Rep.
on Public Safety (June 25, 1996) pp. 3-4.).” (Id. at p. 419.) Section 1109 thus
“ ‘reflects the legislative judgment that in domestic violence cases . . . similar




11    Section 1109, subdivision (e), provides that “[e]vidence of acts occurring
more than 10 years before the charged offense is inadmissible under this
section, unless the court determines that the admission of this evidence is in
the interest of justice.”

                                        23
prior offenses are “uniquely probative” of guilt in a later accusation.’ ”
(Kerley, supra, 23 Cal.App.5th at p. 531.)
        Before admitting evidence of a defendant’s “other domestic violence,”
section 1109 expressly requires the trial court to exercise its discretion under
section 352 to determine whether the “probative value [of the evidence] is
substantially outweighed by the probability that its admission will (a)
necessitate undue consumption of time or (b) create substantial danger of
undue prejudice, of confusing the issues, or of misleading the jury.” (§§ 1109,
352.)
        The “ ‘determination as to whether the probative value of [prior
uncharged acts] evidence is substantially outweighed by the possibility of . . .
unfair prejudice or misleading the jury is “entrusted to the sound discretion
of the trial judge who is [in] the best position to evaluate the evidence.” ’ ”
(People v. Hernandez (2011) 200 Cal.App.4th 953, 966 (Hernandez).) “We
review a challenge to a trial court’s decision to admit [this] evidence for abuse
of discretion.” (People v. Johnson (2010) 185 Cal.App.4th 520, 531
(Johnson).) “A trial court’s exercise of its discretion under section 352 ‘ “must
not be disturbed on appeal except on a showing that the court exercised its
discretion in an arbitrary, capricious or patently absurd manner that resulted
in a manifest miscarriage of justice.” ’ ” (People v. Brown (2000) 77
Cal.App.4th 1324, 1337.)
C.      Analysis
        1.    The Prior Uncharged Acts of Domestic Violence Did Not Lack
              Probative Value
        Burgess’s challenge to the trial court’s exercise of discretion under
section 352 focuses in large part on the contention that the evidence he
abused Jane in March lacked probative value. He offers two reasons why this
is so. First, he contends the prior incidents were not frequent, regular or

                                         24
severe. Second, he contends the degree of certainty that the incidents
actually occurred was reduced, thus diminishing their probative value,
because the trial testimony about them was uncorroborated. We reject both
contentions.
      Burgess’s first argument about the purported lack of frequency,
regularity, and severity of his uncharged domestic violence offenses is based
on his interpretation of Kerley, supra, 23 Cal.App.5th at pages 534–536. He
contends his own prior acts of abuse were not as frequent, regular, or severe
as the uncharged domestic violence incidents held admissible in Kerley. So
he contends his assaults and threats on Jane on three separate occasions in
March were not as probative as the uncharged acts admitted in Kerley. This
argument lacks merit.
      “ ‘The principal factor affecting the probative value of an uncharged act
is its similarity to the charged offense.’ ” (People v. Hollie (2010) 180
Cal.App.4th 1262, 1274; Hernandez, supra, 200 Cal.App.4th at p. 966 [a
significant factor in determining the probative value of the evidence is
“ ‘whether the uncharged conduct is similar enough to the charged behavior
to tend to show the defendant did in fact commit the charged offense’ ”].)
“[P]roponents of the bill that became section 1109 argued for admissibility of
such evidence because of the ‘typically repetitive nature’ of domestic
violence,” a “pattern” that “suggests a psychological dynamic not necessarily
involved in other types of crimes.” (Johnson, supra, 185 Cal.App.4th at
p. 532.)
      Thus, the probative value of a defendant’s uncharged abusive acts
arises primarily from the similarity between the uncharged act and the
charged conduct. The repetition of similar abusive behavior suggests the
defendant has a pattern of engaging in particular forms of domestic violence


                                        25
under particular circumstances. For example, in Johnson, supra, 185
Cal.App.4th 520, an attempted murder case in which the defendant was
alleged to have shot his girlfriend, the Court of Appeal held the trial court
properly admitted evidence of two prior instances in which the defendant had
shot other girlfriends. (Id. at pp. 532–533.) Although the shootings occurred
more than 10 years before the charged crime, their probative value was great
because they demonstrated a pattern of the defendant using guns against his
domestic partners to exact revenge when he felt rejected by them. (Ibid.)
      Here, Burgess’s acts of domestic violence in March revealed a
behavioral pattern also seen in his conduct in July underlying the charged
offenses. In the March 20 incident, Burgess, while angry at Jane and arguing
with her verbally, escalated the argument into a physical confrontation by
“choking” Jane multiple times. On March 24, he took Jane’s phone from her,
threatened to kill her, and attempted to restrain her movement by grabbing
her hoodie and pulling on her. On March 28, he “got in [Jane’s] face,”
grabbed her companion’s phone when the companion tried to call for help,
and then pinned Jane against a fence and held her there, restraining her
movement, as she screamed for help. In these incidents, Burgess showed a
pattern of escalating verbal arguments into physical confrontations, a
tendency to use strangulation as a method of inflicting physical harm on
Jane, a tendency to restrain Jane’s movement using physical force, and to
prevent Jane or others from calling for help in response to his abuse. These
patterns of depriving Jane of her phone, controlling her movement and then
escalating to strangulation were strikingly similar to Burgess’s conduct on
July 4 and 5. His prior acts of domestic violence were thus highly probative
of his tendency to commit acts like those he was accused of committing here.




                                       26
      Burgess’s reliance on Kerley does not persuade us to conclude
otherwise. A review of Kerley reveals the facts and issues presented in that
case to be quite different from those presented here. In Kerley, the defendant
was accused of murdering his girlfriend. She went missing, and her
decomposed body was discovered and identified more than a decade later.
(Kerley, supra, 23 Cal.App.5th at pp. 521–526.) The cause of death, including
whether it had resulted from an assaultive act, was disputed, and revolved
around competing expert interpretations of fractures in the ribcage of the
deceased victim. (Id. at pp. 525–527.)
      During the prosecution’s case-in-chief, “[t]he jurors learned that, over a
period of 10 years, Kerley regularly punched and kicked [the decedent],
slapped her, threw her to the ground when she was pregnant, punched and
kicked her in the stomach when she was pregnant, restrained her from
leaving the home, stalked her, beat her in the back with a two-by-four, kicked
her in the eye, mopped the floor with her face and hair, stomped on her hand
and foot, and repeatedly threatened to kill her.” (Kerley, supra, 23
Cal.App.5th at p. 540.) The Court of Appeal concluded the trial court did not
err by admitting this evidence under section 1109. (Id. at pp. 539–540.) It
reasoned that evidence of Kerley’s prior assaults was “directly relevant”
because “the fact that [he] regularly assaulted the victim is evidence the jury
can use to conclude, along with other evidence, that [he] assaulted the victim
in committing the charged crime.” (Id. at p. 539.)
      Rejecting Kerley’s argument that the evidence was inflammatory and
prejudicial under section 352, the Court of Appeal reasoned that Kerley’s
behavior represented “compelling evidence” of his propensity to beat his
partner, that “[t]he frequency and regularity with which Kerley beat [the
decedent] provided vivid proof he would likely beat [her] again,” and that


                                      27
“[t]he severity and viciousness with which [Kerley] assaulted [the decedent]
was probative of the intensity and depth of his willingness to harm her.”
(Kerley, supra, 23 Cal.App.5th at p. 540.) The court explained, “this type of
‘prejudice’ is not the ‘prejudice’ envisioned by section 352.” (Ibid.)
      Turning back to this case, Burgess argues that his abusive acts in
March were not probative because they were not as frequent, regular, or
severe as in Kerley. The comparison with Kerley misses the point. That
particularly egregious acts of violence were admitted in Kerley does not, on its
own, establish a general rule requiring evidence of domestic violence to be
just as egregious to be admissible in other cases. The probative value of a
defendant’s prior domestic violence incidents comes from the defendant’s
tendency to engage in a particular pattern of abuse. The probative value of
this evidence is in the similarity of defendant’s later conduct to his own
earlier behavior, not the similarity of the defendant’s abusive acts to those of
another defendant, particularly another defendant accused of a dissimilar
offense. Burgess, unlike the defendant in Kerley, was not on trial for
murdering his partner by crushing her ribcage. Burgess’s uncharged
misconduct did not need to be similar to uncharged acts admitted in Kerley to
be probative here.
      Burgess’s next argument about the limited probative worth of the
March incidents has to do with an asserted lack of corroboration. Burgess
contends the prior instances of domestic violence lacked probative value
because the degree of certainty they actually occurred was “[g]reatly
[r]educed” by the fact they were “uncorroborated.” He asserts that Jane’s
trial testimony about the March 20 and 24 incidents was “entirely
uncorroborated” and that the testimony of Megan was “likewise
uncorroborated by any other witness.” We reject these contentions.


                                        28
      At the outset, section 1109 does not mandate corroboration. The
relevant part of the statute states: “Subject to a hearing conducted pursuant
to Section 352, which shall include consideration of any corroboration and
remoteness in time, ‘domestic violence’ has the further meaning as set forth
in Section 6211 of the Family Code, if the act occurred no more than five
years before the charged offense.” (§ 1109, subd. (d)(3), italics added.)
“Consideration of a factor such as corroboration does not mandate the
existence of that factor.” (People v. Mani (2022) 74 Cal.App.5th 343, 373
(Mani).) Thus, under section 1109, “corroboration is not a requirement.” (Id.
at p. 372.)
      Also, contrary to Burgess’s argument, evidence corroborating Jane’s
testimony about the March 20 and 24 incidents was presented at trial. The
word “any” in section 1109, subdivision (d)(3), signals that “the nature of the
corroboration can be anything that serves as corroboration.” (Mani, supra, 74
Cal.App.5th at p. 373.) “Thus, contemporaneous reports to the police can
serve as corroboration that an event occurred.” (Ibid.) Here, Jane called 911
on March 24 and reported the abuse Burgess committed that day as well as
on March 20. The recording of the 911 call, which was played for the jury,
was evidence corroborating Jane’s in-court testimony. The jury had the
opportunity to hear the audio of Jane as she reported the incidents to the
authorities, and was able to consider her vocal intonations and affect close in
time to the alleged events, and evaluate her credibility. That was not all. In
addition, the police responded to the call and photographed Jane’s black eye
and the bruising on her arm. These photographs were shown to the jury, and
they served as additional corroboration of Jane’s testimony that Burgess had
physically abused her.




                                       29
      As for the March 28 incident, Burgess’s assertion that Megan’s
testimony was “uncorroborated by any other witness” is not untrue. But as
noted, section 1109, subdivision (d)(3), does not condition the admissibility of
a prior incident of domestic violence on the existence of corroborative
evidence. (Mani, supra, 74 Cal.App.5th at pp. 372, 373.)
      Burgess nevertheless contends that People v. Stanley (1967) 67 Cal.2d
812 (Stanley) required the trial court to exclude any uncorroborated
uncharged acts. His reliance on this case is also misplaced. Stanley stands
for the proposition that “uncorroborated testimony of the prosecuting witness
as to noncharged offenses” should generally be excluded. (Id. at pp. 817–818,
italics added.) Since, as we have just explained, the March 20 and 24
incidents were corroborated by other evidence, we consider his argument as
addressing the March 28 incident testified to by Megan. But Megan’s
testimony does not fall within the rule articulated in Stanley, because she
was not the prosecuting witness. Further, in the wake of Stanley, our high
court has emphasized that Stanley “expressly declined ‘to adopt rigid rules’ ”
of admissibility, and has confirmed that a trial court retains discretion to
admit uncorroborated testimony about the defendant’s uncharged acts.
(People v. Ewoldt (1994) 7 Cal.4th 380, 407, 408.) Further still, Stanley did
not involve a prosecution for domestic violence, and it was decided before the
Legislature adopted section 1109 to ensure that patterns of domestic violence
should not go unseen. For these reasons, Stanley is inapposite.
      In his reply brief on appeal, Burgess contends for the first time that
Megan’s testimony should have been excluded on the ground it was
“ambigu[ous],” because although Megan was able to identify Jane as one of
the two women she saw on March 28, she was unable to confirm whether




                                       30
Jane was the victim or the victim’s female companion. Burgess contends that
to conclude Jane was the victim would be “speculation.”
      This contention is belated and unaccompanied by a showing of good
cause for the delay, and it is therefore forfeited. “ ‘Obvious reasons of
fairness militate against consideration of an issue raised initially in the reply
brief[.]’ ” (People v. Rangel (2016) 62 Cal.4th 1192, 1218 (Rangel) [defendant
forfeited a contention about a reason the trial court erred in admitting
evidence by raising the contention for the first time in reply].)
      And even if not forfeited, the contention lacks merit. When considering
whether to admit evidence of an uncharged act, “[t]he trial court must make
a preliminary determination of whether the proffered evidence is sufficient
for the jury to find, by a preponderance of the evidence, that the defendant
committed an enumerated offense.” (People v. Jandres (2014) 226
Cal.App.4th 340, 353.) The trial court’s determination of this preliminary
fact is reviewed for an abuse of discretion. (Ibid.) “ ‘The court should exclude
the proffered evidence only if the “showing of preliminary facts is too weak to
support a favorable determination by the jury.” ’ ” (Ibid., quoting People v.
Lucas (1995) 12 Cal.4th 415, 466.)
      Here, the jury was presented with sufficient evidence from which it
could conclude by a preponderance of the evidence that Jane was the victim
of the March 28 incident. Although Megan was unable to confirm, based on
Jane’s appearance in a photograph shown to her by the prosecutor, that Jane
was the person Burgess yelled at and pinned against the fence, other details
of Megan’s testimony supported the conclusion Jane was the victim. Megan
was confident in her identification of Burgess as the perpetrator. Megan
confirmed the incident occurred on March 28 on Jane’s street, and that the
lady yelled at by Burgess was “pushing the wagon with the little boy.” When


                                       31
the jury heard these details of the March 28 incident, it had already learned
Jane was the mother of J., a 3-year-old boy. The jury had also heard that
four days before March 28, Jane had reported Burgess to the authorities and
had sought a restraining order against him. The jury could infer from this
evidence that Jane was likely the person pulling the wagon with the little boy
as well as the object of Burgess’s rage, and therefore the victim of the March
28 incident.
      Finally, in his reply brief, Burgess appears to offer another new
argument: he asserts that section 1109 propensity evidence is inherently
prejudicial, and therefore must have substantial probative value to be
admissible under section 352. This belated position, unaccompanied by an
explanation for the delay, has been forfeited. (Rangel, supra, 62 Cal.4th at
p. 1218.) In any event, to the extent Burgess means to contend that the
probative value of the March incidents was not substantially probative, we
disagree. As discussed above, the pattern of behavior revealed by these
uncharged incidents was so similar to the conduct involved in the charged
offenses as to be highly probative of his behavioral tendencies and propensity
to commit the charged acts of domestic abuse.
      In summary, we reject Burgess’s claims that the probative value of the
evidence of his prior abusive acts on March 20, 24, and 28 was diminished
either because his misconduct was not as regular, frequent, or severe as the
uncharged conduct admitted in Kerley, or because it was uncorroborated.
      2.       Burgess Fails to Demonstrate That the Probative Value of the
               March 2019 Incidents Was Outweighed by a Factor Favoring
               Exclusion Under Section 352
      As we have noted, Burgess’s contention that his prior acts of domestic
violence should have been excluded under section 352 focuses on the
assertedly diminished probative value of the incidents. He presents very

                                        32
little by way of argument addressing the other side of the section 352
equation.

      In the analogous context of section 1108,12 courts have stated that
when determining whether evidence of uncharged misconduct should be
excluded pursuant to section 352, “the probative value of the evidence must
be balanced against four factors: (1) the inflammatory nature of the
uncharged conduct; (2) the possibility of confusion of issues; (3) remoteness in
time of the uncharged offenses; and (4) the amount of time involved in
introducing and refuting the evidence of uncharged offenses.” (People v.
Branch (2001) 91 Cal.App.4th 274, 282, citing People v. Harris (1998) 60
Cal.App.4th 727, 737–741.) In addition, “other-crimes evidence . . . ‘is
inadmissible if not relevant to an issue expressly in dispute’ ” or “ ‘if “merely
cumulative with respect to other evidence which the People may use to prove
the same issue[.]” ’ ” (Harris, at p. 737.)
      Here, Burgess argues the evidence of his uncharged acts should have
been excluded as “cumulative” because it was “ ‘beyond dispute’ ” he had the
propensity to commit domestic violence. His claim that his propensity toward
domestic violence was “undisputed” relies on the fact that he was convicted of
the charged offenses. In his words: “if the jury was convinced beyond a
reasonable doubt that the requisite elements of each of the charged crimes



12    Section 1108 applies when a defendant is charged with a sexual
offense. Subdivision (a) of section 1108 provides: “In a criminal action in
which the defendant is accused of a sexual offense, evidence of the
defendant’s commission of another sexual offense or offenses is not made
inadmissible by Section 1101, if the evidence is not inadmissible pursuant to
Section 352.” Section 1108 and section 1109 “are virtually identical, except
that one addresses prior sexual offenses while the other addresses prior
domestic violence.” (People v. Johnson, supra, 77 Cal.App.4th at p. 417.)

                                        33
was proven (which it would have to be to reach convictions even without the
evidence of the uncharged crimes) then proof by uncharged crimes evidence of
a propensity to commit those crimes was cumulative.”
      This argument is devoid of merit. The record of the proceedings in the
trial court makes clear that whether Burgess committed, and therefore had
the propensity to commit, the charged offenses was not undisputed. Burgess
pled not guilty to the charges in the amended information. He did not
stipulate to any element of any offense. (See People v. Valdez (2012) 55
Cal.4th 82, 131 [allegation not undisputed where the record did not clearly
show defendant offered to stipulate to it].) His trial counsel vigorously
disputed his guilt, telling the jury the acts described by Jane had been
fabricated, “didn’t happen,” and “can’t be proven beyond a reasonable doubt.”
On this record, Burgess’s contention on appeal that it was undisputed he
committed the charged offenses borders on the frivolous. The fact that he
was convicted does not demonstrate his guilt was undisputed. Rather, it
simply demonstrates that the jury resolved the issues in dispute against him.
      In summary, we reject Burgess’s claims that the evidence of the March
20, 24, and 28 incidents should have been excluded because they were
insufficiently probative or were cumulative. The trial court did not abuse its
discretion in admitting this evidence under section 1109, subdivision (a).
Because there was no evidentiary error, Burgess’s due process rights were
not violated. (See Mani, supra, 74 Cal.App.5th at pp. 374–375.)
                                         II.
             The Trial Court Did Not Commit Instructional Error
      The trial court instructed the jury pursuant to CALCRIM No. 852A. In
relevant part, the instruction stated:
      “The People presented evidence that the defendant committed
      domestic violence that was not charged in this case, specifically

                                         34
      on March 20, 2019; March 24, 2019; and March 28, 2019. [¶]
      Domestic violence means abuse committed against an adult who
      is a spouse or a person who dated or is dating the defendant. [¶]
      Abuse means intentionally or recklessly causing or attempting to
      cause bodily injury, or placing another person in reasonable fear
      of imminent serious bodily injury to himself or herself or to
      someone else. [¶] . . . [¶] If you decide that the defendant
      committed the uncharged domestic violence, you may, but are not
      required to, conclude from that evidence that the defendant was
      disposed or inclined to commit domestic violence and, based on
      that decision, also conclude that the defendant was likely to
      commit and did commit the charged offenses involving domestic
      violence on July 4th and 5th 2019.”
      Burgess contends the trial court committed instructional error because
it did not correctly limit the “charged offenses involving domestic violence” for
which the jury could consider the propensity evidence. He maintains that
willful cruelty to a child (Pen. Code, § 273a) and false imprisonment (Pen.
Code, § 237, subd. (a)), are not domestic violence crimes, and that the jury
should not have been permitted to rely on the March incidents when deciding
whether he was guilty of committing these two charged offenses. He
contends the trial court was required to give the jury a limiting instruction
telling the jury the propensity evidence “was only applicable to domestic
violence counts” and not to the counts charging him with willful cruelty to a
child or false imprisonment. He contends the court’s purported failure to
instruct the jury in this manner was error, and that allowing the jury to
consider his prior misconduct as evidence of a propensity to commit these
crimes violated his right to due process.
      Preliminarily, we note that Burgess’s trial counsel did not object to the
CALCRIM No. 852A instruction. However, “failure to object to instructional
error will not result in forfeiture if the substantial rights of the defendant are
affected.” (People v. Mitchell (2019) 7 Cal.5th 561, 579.) Here, Burgess
claims the alleged error deprived him of due process. “[B]ecause this would
                                       35
affect his substantial rights if true, his claim is not forfeited.” (Id. at p. 580;
see Kerley, supra, 23 Cal.App.5th at p. 542.) Accordingly, we consider the
merits of Burgess’s contention.
      Burgess’s claim that the trial court erred by failing to instruct the jury
it could not consider the propensity evidence when evaluating his guilt of the
charged crime of willful cruelty to a child is easily resolved. The jury was not
misinformed. The instruction stated: “If you decide that the defendant
committed the uncharged domestic violence, you may, but are not required to,
conclude from that evidence that the defendant was disposed or inclined to
commit domestic violence and, based on that decision, also conclude that the
defendant was likely to commit and did commit the charged offenses involving
domestic violence on July 4th and 5th 2019.” (Italics added.) The court
defined “[d]omestic violence,” in turn, as “abuse committed against an adult
who is a spouse or a person who dated or is dating the defendant.” (Second
italics added.) This definition of domestic violence as a crime committed
against “an adult” plainly excluded the Penal Code section 273a crime
involving a child. This offense was simultaneously defined for the jury
pursuant to CALCRIM No. 823 as the “willful[ ] inflict[ion of] unjustifiable
physical pain or mental suffering on a child.” (Italics added.) Thus, the trial
court did not fail to inform the jury that the March incidents could not be
used to consider his propensity to commit the charged crime of willful cruelty
to a child. There was no need for an additional limiting instruction.
      Burgess’s next contention—that the trial court was required to tell the
jury it could not consider his uncharged misconduct when deciding his guilt of
the charged crime of false imprisonment—also lacks merit. In this case, false
imprisonment was an offense that involved domestic violence, and the jury




                                         36
was not prohibited from considering Burgess’s prior abusive acts when
deciding whether he committed this offense.
      Under section 1109, “ ‘[d]omestic violence’ has the meaning set forth in
Section 13700 of the Penal Code.” (§ 1109, subd. (d)(3).) Penal Code section
13700, subdivision (b), provides that “ ‘[d]omestic violence’ means abuse
committed against . . . a spouse[.]” (Italics added.) Penal Code section
13700, subdivision (a), states, “ ‘Abuse’ means intentionally or recklessly
causing or attempting to cause bodily injury, or placing another person in
reasonable apprehension of imminent serious bodily injury to himself or
herself, or another.”
      Section 1109 applies where “the defendant is accused of an offense
involving domestic violence.” (§ 1109, subd. (a)(1), italics added.) The
statutory word “involving” has been interpreted as broadening the scope of
charged domestic violence offenses for which propensity evidence may be
considered, because “[b]eing ‘accused of an offense involving domestic
violence’ is broader than domestic violence which is defined as abuse
committed against one of certain defined individuals.” (People v. Megown
(2018) 28 Cal.App.5th 157, 166.)
      When deciding whether an offense constitutes a crime involving
domestic violence, courts consider the manner in which the offense was
committed. In People v. James (2010) 191 Cal.App.4th 478, the Court of
Appeal held the crime of first degree burglary, although not facially a crime
of domestic violence, qualified as a crime involving domestic violence under
the facts of the case because the defendant “broke down the door of . . . a
person with whom he had a dating relationship, and repeatedly made
threatening remarks towards her” which placed her “in reasonable
apprehension of imminent serious bodily injury to herself.” (Id. at p. 483.)


                                       37
And in People v. Merchant (2019) 40 Cal.App.5th 1179, 1194 (Merchant), this
court held that a prior conviction of false imprisonment, as committed by the
defendant, qualified as a domestic violence crime. The defendant had
committed the offense by punching his girlfriend while driving on the
freeway, refusing to take her home, and preventing her from leaving when
they reached his house. This qualified as domestic violence because the
defendant had placed the girlfriend “in reasonable apprehension of serious
bodily injury.” (Id. at p. 1195.)
      Under the facts of this case, the false imprisonment charge clearly
involved domestic violence. On July 4 and 5, Burgess smashed Jane’s phone,
weakened her by strangling her to unconsciousness, used physical force to
prevent her from leaving the house, and threatened to kill her if she or her
children left. Jane testified she was scared for her physical safety. The
conduct and threats Burgess used to restrain Jane involved “causing or
attempting to cause bodily injury.” (Pen. Code, § 13700, subd. (a).) They also
placed Jane “in reasonable apprehension of imminent serious bodily injury.”
(Pen. Code, § 13700, subd. (a).) Accordingly, the charged crime of false
imprisonment was an offense involving domestic violence under section 1109.
The trial court was not required to instruct the jury that it could not consider
the March 2019 events as evidence of Burgess’s propensity to commit this
offense. Section 1109 imposed no such limitation.
      In his reply brief, Burgess contends for the first time on appeal that the
March 28 incident did not qualify as an admissible act of domestic violence
because Megan did not testify “there was any evidence [Burgess]
intentionally or recklessly caused or attempted to cause bodily injury, or
placed another person in reasonable fear of imminent [serious] bodily injury.”
This contention, offered belatedly and without a showing of good cause, is


                                       38
forfeited. (Rangel, supra, 62 Cal.4th at p. 1218.) It is also meritless. Megan
testified that Burgess repeatedly got in the victim’s face, his conduct “was
pretty crazy,” and he pinned the victim against a fence as she screamed for
help. From this testimony, the jury could infer that Burgess placed the
victim, Jane, in reasonable fear of imminent serious bodily injury.
      For these reasons, we reject Burgess’s claim of instructional error.
                                      III.
     Section 1109 Does Not Violate the Due Process Clause of the Federal
                                  Constitution
      Burgess asserts that section 1109, by allowing the admission of
evidence of prior uncharged crimes to prove a propensity to commit the
charged crime, violates the due process clause of the federal Constitution.
Clearly recognizing that California courts have rejected this claim, he states
that he has included this argument to preserve the issue for future litigation.
      In People v. Falsetta (1999) 21 Cal.4th 903, 915–916, the California
Supreme Court rejected a due process challenge to section 1108, an analogous
provision that renders evidence of a defendant’s commission of prior sexual
offenses admissible in a criminal action accusing the defendant of a sexual
offense. The rationale underlying Falsetta applies to section 1109, “since the
two statutes are virtually identical, except that one addresses prior sexual
offenses while the other addresses prior domestic violence.” (People v.
Johnson, supra, 77 Cal.App.4th at p. 417, 420; People v. Hoover (2000) 77
Cal.App.4th 1020, 1024.) As this court has recognized, “[c]ourts have
consistently rejected [the] claim . . . that the admission of propensity evidence
under section 1109 violates due process.” (Merchant, supra, 40 Cal.App.5th
at p. 1194; see People v. Baker (2021) 10 Cal.5th 1044, 1090, fn. 6 [noting
“that the Court of Appeal has rejected the view that section 1109 is


                                       39
distinguishable from section 1108 for due process purposes”].) Accordingly,
we reject Burgess’s challenge as raising an issue that has been settled
unfavorably to him by the courts of this state.
                                       IV.
       Substantial Evidence Supported Burgess’s Convictions for False
                Imprisonment and Making a Criminal Threat
      Burgess’s last claim on appeal is that insufficient evidence was
presented at trial to support his convictions for false imprisonment by
violence or menace (count 5) and making a criminal threat (count 4). We
reject both contentions.
A.    Standard of Review
      Our consideration of these claims is governed by the following
principles. When considering a challenge to the sufficiency of evidence
supporting a conviction, we “review the whole record in the light most
favorable to the judgment below to determine whether it discloses substantial
evidence—that is, evidence which is reasonable, credible, and of solid value—
such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Johnson (1980) 26 Cal.3d 557, 578; see also
Jackson v. Virginia (1979) 443 U.S. 307, 319.) “We do not reweigh the
evidence, resolve conflicts in the evidence, or reevaluate the credibility of
witnesses.” (People v. Jacobo (2019) 37 Cal.App.5th 32, 42; People v. Ochoa
(1993) 6 Cal.4th 1199, 1206.) The question is not whether we believe the
evidence established the defendant’s guilt beyond a reasonable doubt, but
whether “ ‘ “any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” ’ ” (People v. Kelly (1990) 51 Cal.3d
931, 956; People v. Rich (1988) 45 Cal.3d 1036, 1081.) “Reversal on this
ground is unwarranted unless it appears ‘that upon no hypothesis whatever


                                       40
is there sufficient substantial evidence to support [the conviction].’ ” (People
v. Bolin (1998) 18 Cal.4th 297, 331.)
B.    Substantial Evidence Supported Burgess’s Conviction for False
      Imprisonment by Violence or Menace
      Burgess was charged in count 5 with false imprisonment of Jane in
violation of Penal Code sections 236 and 237, subdivision (a). “False
imprisonment is the unlawful violation of the personal liberty of another.”
(Pen. Code, § 236.) False imprisonment is a felony if accomplished by
“violence, menace, fraud, or deceit.” (Pen. Code, § 237, subd. (a).)
      At trial, the jury was instructed pursuant to CALCRIM No. 1240 on
false imprisonment by means of violence or menace. The instruction told the
jury that to find Burgess guilty of this crime, the prosecution was required to
prove that he “intentionally restrained, or confined, or detained someone by
violence or menace” and “made the other person stay or go somewhere
against that person’s will.” It further stated: “Violence means using physical
force that is greater than the force reasonably necessary to restrain someone.
[¶] Menace means a verbal or physical threat of harm, including use of a
deadly weapon. The threat of harm may be express or implied.” The jury
returned a verdict finding Burgess “guilty of the crime of false imprisonment
by violence or menace.” (Capitalization omitted.)
      Burgess’s challenge to his false imprisonment conviction focuses on the
asserted absence of evidence he used violence to restrain Jane’s movement.
He emphasizes that Jane identified just one instance when he grabbed and
pulled her sweater to keep her from going through the front door, such that
she “went back into . . . the couch,” and that according to S., of the two times
he pushed Jane as she tried to make her way to the front door, Jane fell to
the ground only once. He contends the force he used to keep Jane from



                                        41
leaving the house was no more than necessary to prevent her from leaving.
So he argues his conviction should be reduced to a misdemeanor.
      We disagree. Contrary to Burgess’s contentions, grabbing Jane’s
sweater and pulling her backwards, and pushing her to the ground, involved
sufficient force to constitute “violence” within the meaning of Penal Code
section 237, subdivision (a). “ ‘Force is an element of both felony and
misdemeanor false imprisonment. Misdemeanor false imprisonment becomes
a felony only where the force used is greater than that reasonably necessary
to effect the restraint. In such circumstances the force is defined as ‘violence’
with the false imprisonment effected by such violence a felony.’ ” (People v.
Castro (2006) 138 Cal.App.4th 137, 140 (Castro).)
      Castro is illustrative of the relatively minimal degree to which the force
used by a defendant must exceed the force necessary to restrain his victim to
constitute “violence” within the meaning of Penal Code section 237,
subdivision (a). In Castro, the defendant drove by the victim and made
sexual comments to her as she walked down the street. (Castro, supra, 138
Cal.App.4th at p. 139.) As she continued to walk, the defendant grabbed her
arm and pulled her towards him. (Id. at pp. 139, 141–142.) A jury convicted
the defendant of felony false imprisonment. (Id. at p. 139.)
      Rejecting the defendant’s insufficiency-of-the-evidence challenge, the
Court of Appeal reasoned: “[A]ppellant grabbed the victim and turned her
around. If that is all that had happened, we would agree with appellant that
his conduct amounted only to misdemeanor false imprisonment. But
appellant pulled her toward his car, an act more than what was required to
stop her and keep her where she was located.” (Castro, supra, 138
Cal.App.4th at p. 143.) The court concluded “the evidence that appellant
used force to pull the victim toward his car was sufficient to establish force


                                       42
above that required for misdemeanor false imprisonment” and that the
defendant’s conviction was therefore supported by sufficient evidence. (Ibid.)
      Here, the degree of force Burgess used to restrain Jane exceeded the
force necessary to restrain her to a greater degree than the differential in
Castro. Like the defendant in Castro, Burgess did not just grab Jane and
stop her movement by keeping her in place. Rather, on one occasion, he
pulled her back with enough force that she “went back into . . . the couch.”
On two other occasions, he pushed Jane as she was heading for the front
door, on one of these occasions hard enough that she fell to the ground.
Pulling Jane back into the couch, and pushing her to the ground, was more
force than necessary to stop her progress. The evidence was therefore
“sufficient to establish force above that required for misdemeanor false
imprisonment.” (Castro, supra, 138 Cal.App.4th at p. 143.)
      In addition, sufficient evidence was presented at trial that Burgess
committed the crime using menace. In the context of false imprisonment,
“ ‘[m]enace’ is defined as ‘ “ ‘a threat of harm express or implied by word or
act.’ ” ’ ” (People v. Reed (2000) 78 Cal.App.4th 274, 280.) “When a rational
fact finder could conclude that a defendant’s acts or words expressly or
impliedly threatened harm, the fact finder may find that there is menace
sufficient to make false imprisonment a felony.” (People v. Wardell (2008)
162 Cal.App.4th 1484, 1491; see id. at pp. 1489, 1491–1493 [evidence
sufficient to support a conviction of false imprisonment by menace where the
defendant entered the victim’s house while carrying a gun, told the victim “to
‘keep quiet’ and ‘stay where [he] was,’ ” and followed the victim around the
house while pointing the gun at the ground]; Reed, at p. 281 [evidence
sufficient to support conviction of false imprisonment by menace where the
victims were directed, at gunpoint, to get down and stay down on the floor,


                                       43
the gun was placed against each victim’s head and used to pistol-whip one of
them]; People v. Newman (2015) 238 Cal.App.4th 103, 107–109 [evidence
sufficient to support conviction of false imprisonment by menace where
defendant yelled “ ‘Nobody is going anywhere,’ ” while pointing a gun in the
victims’ direction during a robbery].)
      The evidence at trial established that Burgess threatened to harm Jane
expressly and by implication. Burgess strangled Jane until she lost
consciousness, either because the strangulation reduced her blood oxygen
level or because it induced a seizure. He strangled her several more times
with no loss of consciousness, and he tried to put a noose around her neck
with the intent of hanging her. Jane testified Burgess said he would hurt
her, and possibly said he would kill her, if the children left the house. Jane
testified she was scared by these threats “because he wasn’t rational,” and
she was afraid he would hurt her. S. testified Burgess threatened to kill Jane
“if she left or if any of [them] left.” The babysitter testified that S. said “she
was told that, if any of them get out of the house, [Burgess] said that he
would kill them, anybody who was left in the house.” Substantial evidence
supported the finding Burgess expressly threatened to harm Jane if she or
the children left. He made the threats after strangling Jane, and then
fulfilled his threats when S. left. This evidence was sufficient to support the
conclusion that Burgess committed the false imprisonment by using menace.
      We reject Burgess’s contention that his felony false imprisonment
conviction was supported by insufficient evidence.
C.    Substantial Evidence Supported Burgess’s Conviction for Making a
      Criminal Threat
      Finally, we consider, and reject, Burgess’s contention that there was
insufficient evidence to support his conviction for making a criminal threat.



                                         44
      “[T]o prove the offense of making a criminal threat under [Penal Code]
section 422, ‘[t]he prosecution must prove “(1) that the defendant ‘willfully
threaten[ed] to commit a crime which will result in death or great bodily
injury to another person,’ (2) that the defendant made the threat ‘with the
specific intent that the statement . . . is to be taken as a threat, even if there
is no intent of actually carrying it out,’ (3) that the threat . . . was ‘on its face
and under the circumstances in which it [was] made, . . . so unequivocal,
unconditional, immediate, and specific as to convey to the person threatened,
a gravity of purpose and an immediate prospect of execution of the threat,’ (4)
that the threat actually caused the person threatened ‘to be in sustained fear
for his or her own safety or for his or her immediate family’s safety,’ and (5)
that the threatened person’s fear was ‘reasonabl[e]’ under the
circumstances.” ’ ” (People v. Brugman (2021) 62 Cal.App.5th 608, 630–631
(Brugman), quoting In re George T. (2004) 33 Cal.4th 620, 630.) “ ‘[A]ll of the
surrounding circumstances should be taken into account to determine if a
threat falls within the proscription of [Penal Code] section 422.’ ” (Brugman,
at p. 631; In re Ricky T. (2001) 87 Cal.App.4th 1132, 1137 [“The surrounding
circumstances must be examined to determine if the threat is real and
genuine, a true threat.”].) The threat must place the victim “ ‘in sustained
fear for his or her own safety or for his or her immediate family’s safety[.]’ ”
(People v. Wilson (2015) 234 Cal.App.4th 193, 201.)
      Burgess acknowledges the trial evidence showed that on July 4 and 5,
he stated several times he would kill Jane if anyone left the house. But he
contends these statements did not qualify as criminal threats because “the
surrounding circumstances show that neither [Jane] nor [S.] took the words
seriously, and they were certainly not in sustained fear as a result.” He
contends Jane would not have “helped her children jump the fence” if she


                                         45
thought the threats were serious and was in sustained fear he would act on
them.
        Burgess’s attempt to cast his threats as not serious fails because it
ignores the evidence of his own assaults on Jane, which served as powerful
evidence conveying “ ‘a gravity of purpose and an immediate prospect of
execution of the threat[s].’ ” (Brugman, supra, 62 Cal.App.5th at p. 631.)
“[T]he nature of the threat cannot be determined only at face value. [Penal
Code] [s]ection 422 demands that the purported threat be examined ‘on its
face and under the circumstances in which it was made.’ The surrounding
circumstances must be examined to determine if the threat is real and
genuine, a true threat.” (In re Ricky T., supra, 87 Cal.App.4th at p. 1137.)
Burgess’s threats were conveyed after the first time he strangled Jane to
unconsciousness. It was apparent from this assault Burgess had both the
ability and willingness to make good on threats to commit an act harmful
enough to kill or seriously injure Jane. Later, Burgess proved by his own
actions that his threats were serious: as soon as S. escaped over the patio
wall, he lunged at Jane and strangled her to unconsciousness again.
        Burgess’s contention that since Jane encouraged her children to jump
the fence, she must not have been in sustained fear Burgess would actually
harm her, is specious. Jane testified that Burgess’s threat did, in fact, scare
her; she unequivocally agreed with the prosecutor that on “July 5th, [she
was] scared that he would hurt [her]”; and she testified that “[t]he whole time
he was in the psychotic break, [she] was scared.” Burgess also ignores Jane’s
testimony explaining why she encouraged her children to leave. She stated
that on July 5 she was trying to come up with a plan of escape, not because
she was unafraid of Burgess, but because his behavior was escalating. She
was trying to figure out how “to get out of the house without escalation.” She


                                        46
told A. to leave to get help from the babysitter. Jane testified that after
Burgess tried to hang her with the electrical cord, she finally “told [S.] that
she had to go,” because “[e]verything was escalating.” The jury could infer
from this evidence that Jane perceived she was in grave danger whether or
not the children tried to escape, and was ultimately forced to risk an escape
because she needed help and saw no other options.
      For these reasons, we reject Burgess’s contentions that his threats to
kill Jane if the children left the house failed to meet the requirements of

Penal Code section 422, subdivision (a).13
                                 DISPOSITION
      The judgment is affirmed.


                                                                           DO, J.

WE CONCUR:



McCONNELL, P. J.



DATO, J.




13    Burgess was charged with a single count of violating Penal Code
section 422, subdivision (a). As we have already concluded the evidence of
Burgess’s threats to kill Jane if the children left the house was sufficient to
support his conviction of this offense, we need not and do not consider
Burgess’s contentions that this conviction was not supported by other
threatening statements he made on July 4 and 5.

                                       47